[Cite as State v. Madison, 2019-Ohio-804.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                 JUDGES:
                                               Hon. W. Scott Gwin, P.J
         Plaintiff – Appellee                  Hon. William B. Hoffman, J.
                                               Hon. Craig R. Baldwin, J.
 -vs-
                                               Case No. 2018CA0006
 FLORENCE E. MADISON

        Defendant – Appellant                  O P I N IO N




 CHARACTER OF PROCEEDINGS:                     Appeal from the Coshocton County Court
                                               of Common Pleas, Juvenile Division,
                                               Case No. 201840015



 JUDGMENT:                                     Affirmed

 DATE OF JUDGMENT ENTRY:                       March 6, 2019


 APPEARANCES:


 For Plaintiff-Appellee                        For Defendant-Appellant

 CHRISTIE M.L. THORNSLEY                       JEFFREY A. MULLEN
 Assistant Prosecuting Attorney                Coshocton County Public Defender
 318 Chestnut Street                           239 N. Fourth Street
 Coshocton, Ohio 43812                         Coshocton, Ohio 43812
Coshocton County, Case No. 2018CA0006                                                      2

Hoffman, J.
       {¶1}   Appellant Florence Madison appeals the judgment entered by the

Coshocton County Common Pleas Court, Juvenile Division, convicting her of contributing

to the unruliness of a minor. Appellee is the state of Ohio.

                               STATEMENT OF THE FACTS AND CASE

       {¶2}   Appellant’s daughter, G.M., was a fifth grade student at Coshocton

Elementary School. From September 5, 2017, until January 4, 2018, G.M. missed 23

unexcused days of school due to head lice. Appellant and G.M. resided with Appellant’s

mother. In late 2017, a meeting was scheduled with Appellant, school personnel, a

truancy officer, and a representative from Job and Family Services (JFS) concerning the

ongoing problems with lice in Appellant’s home. At this meeting, a plan was devised to

rectify the truancy issue. The short term plan was to get G.M. lice free, and move her to

the home of another relative until Appellant was able to obtain housing away from her

mother, as Appellant’s mother was unwilling to rectify the lice infestation in her home.

       {¶3}   After the meeting, G.M. continued to miss school because of head lice.

G.M. was not passing fifth grade due to her ongoing absences from school. Referrals to

JFS were unsuccessful, and because the school had attempted unsuccessfully to deal

with the truancy problem due to head lice for three school years, charges were brought

against Appellant.

       {¶4}   The case proceeded to bench trial. Following trial, the court found Appellant

guilty of contributing to the unruliness of a minor. He sentenced her to 30 days in jail, all

suspended, and fined her $100, which was also suspended. She was placed on probation

for one year and ordered to follow and attend all appointments with Allwell Behavioral
Coshocton County, Case No. 2018CA0006                                                        3


Health, make and keep an appointment with the health department for a lice check, have

the child in school every day, comply with her case plan from JFS, and obtain housing.

          {¶5}    It is from the July 16, 2018 judgment of conviction and sentence Appellant

prosecutes this appeal, assigning as error:



                  THE TRIAL COURT’S VERDICT WAS AGAINST THE MANIFEST

          WEIGHT OF THE EVIDENCE.



          {¶6}    Appellant argues the judgment is against the manifest weight of the

evidence.        She specifically argues she did not contribute to her daughter’s truancy

because she was not in control of the residence, and thus was unable to remedy the lice

infestation in the home.1

          {¶7}    In determining whether a verdict is against the manifest weight of the

evidence, the appellate court reviews the entire record, weighs the evidence and all

reasonable inferences, considers the credibility of witnesses, and determines whether in

resolving conflicts in evidence the trier of fact “clearly lost its way and created such a

manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered.” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678 N.E.2d 541,

quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

          {¶8}    The court found Appellant guilty of contributing to the unruliness of a minor

in violation of R.C. 2919.24(B)(2):




1   Appellant concedes the child was unruly by reason of truancy.
Coshocton County, Case No. 2018CA0006                                                    4


              (B) No person, including a parent, guardian, or other custodian of a

       child, shall do any of the following:

              (2) Act in a way tending to cause a child or a ward of the juvenile

       court to become an unruly child or a delinquent child;



       {¶9}   In the instant case, there was evidence Appellant and G.M. lived with

Appellant’s mother, who was in control of the lice-infested home. However, the testimony

of John Casey, assistant principal at G.M.’s school, and Nate Berry, the juvenile probation

officer involved in the case, established the school attempted to work with Appellant on a

plan to solve the problem. The State presented testimony Appellant agreed to a plan

whereby once G.M. was lice-free, she would go live with another relative until such time

as Appellant could obtain independent housing.        However, Appellant did not follow

through with this plan.     G.M. continued to reside in the home with Appellant and

Appellant’s mother, and as of the day of the bench trial in the instant case, was still

missing school due to head lice. Tr. 11, 13, 25. From this testimony, we find the trial

court’s decision Appellant contributed to the unruliness of a minor in violation of R.C.

2919.24(B)(2), was not against the manifest weight of the evidence.

       {¶10} The assignment of error is overruled.
Coshocton County, Case No. 2018CA0006                                       5


       {¶11} The judgment of the Coshocton County Common Pleas Court, Juvenile

Division, is affirmed.

By: Hoffman, J.
Gwin, P.J. and
Baldwin, J. concur